Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of January 2009 Commission File Number 000-52416 CHINAGROWTH SOUTH ACQUISITION CORPORATION 1818 Canggong Road, Fengxian Shanghai Chemical Industry Park Shanghai, China 201417 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: x Form 20-F o Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934 o Yes x No If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): n/a Filing of Further Amended Notice of Extraordinary General Meeting of Shareholders, Proxy Statement and Proxy Card As reported on the Form 6-K filed with the SEC on January 13, 2009, on January 13, 2009, ChinaGrowth South Acquisition Corporation (CGSAC) entered into an amendment to the Share Purchase Agreement it entered into with Olympia Media Holdings Limited and filed its amended proxy statement in connection with its upcoming extraordinary general meeting of shareholders to be held on January 23, 2009 to consider and approve, among other things, a proposed business combination with Olympia Media Holdings Limited. CGSAC has further amended its Notice of Extraordinary General Meeting of Shareholders, Proxy Statement and Proxy Card that was originally filed with the SEC on Form 6-K on December 22, 2008 and was amended and re-filed with the Form 6-K filed on January 13, 2009. A copy of the further amended Notice of Extraordinary General Meeting of Shareholders, Proxy Statement and Proxy Card is filed herewith as Exhibit 99.1. The information in this Report of Foreign Issuer on Form 6-K, including all exhibits, shall not be deemed to be filed for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. It shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Exhibit No. Description 99.1 Amended Notice of Extraordinary General Meeting of Shareholders, Proxy Statement and Proxy Card Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHINAGROWTH SOUTH ACQUISITION CORPORATION Date: January 15, 2009 By: /s/ Michael W. Zhang Michael W. Zhang, Chief Executive Officer -2- Exhibit Index Exhibit No. Description 99.1 Amended Notice of Extraordinary General Meeting of Shareholders, Proxy Statement and Proxy Card -3-
